United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
INSTALLATIONS COMMAND,
Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1313
Issued: May 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2020 appellant filed a timely appeal from an April 15, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
authorization of lumbar spinal fusion surgery.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the April 15, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 28, 2017 appellant, then a 64-year-old substance abuse counselor, filed a traumatic
injury claim (Form CA-1) alleging that on June 9, 2017 he strained his lower back when he reached
for objects that were falling off a dolly while in the performance of duty. OWCP accepted his
claim for right-side sciatica.
In an August 8, 2017 examination note, Dr. Felix Kirven, a Board-certified orthopedic
surgeon, recounted appellant’s complaints of lumbar pain and conducted an examination. He
diagnosed right-side sciatica, herniated disc at L4-5 with stenosis at L4-5, and grade 1
spondylolisthesis at L4-5.4 Dr. Kirven recommended a posterior lumbar laminectomy at L4-5,
transforaminal interbody fusion at L4-5, posterior bone grafting L4-5, and bilateral lateral
instrumented fusion L4-5.
On August 10, 2017 OWCP received Dr. Kirven’s request seeking authorization for
lumbar spine fusion surgery.
OWCP referred the medical evidence of record to Dr. Nizar Souayah, Board-certified in
neurology and neuromuscular medicine, serving as an OWCP district medical adviser (DMA) for
his review and comment regarding the medical necessity of lumbar spine fusion surgery. In an
October 7, 2017 report, Dr. Souayah reviewed appellant’s history and opined that the requested
lumbar spine fusion surgery was not medically necessary to treat appellant’s accepted lumbar
injury.
By decision dated November 2, 2017, OWCP denied authorization for lumbar spine fusion
surgery based on the October 7, 2017 report of the DMA, Dr. Souayah.
On July 9, 2018 appellant requested reconsideration and submitted additional medical
evidence.
OWCP subsequently referred appellant, along with the statement of accepted facts (SOAF)
and a copy of the record, to Dr. James Schwartz, a Board-certified orthopedic surgeon, for a second
opinion evaluation. In an August 18, 2018 report, Dr. Schwartz diagnosed right-side sciatica and
permanent aggravation of lumbar spinal stenosis with claudication as causally related to the June 9,
2017 employment injury and lumbar spinal stenosis with claudication L4-5, not related to the
June 9, 2017 employment injury. He opined that lumbar decompression surgery was an accepted

3

Docket No. 19-1009 (issued October 22, 2019).

4
A July 27, 2017 lumbar spine magnetic resonance imaging (MRI) scan report interpreted by Dr. Hiten B. Patel, a
Board-certified psychiatrist, revealed degenerative disc disease, severe central canal stenosis at L3-4 and L4-5,
moderate central canal stenosis at L2-3, mild central canal stenosis at L1-2 and L5-S1, multilevel foraminal stenosis
most prominent at L4-5, and grade 1 anterolisthesis at L4-5.

2

medical practice to treat appellant’s lumbar injury, but found that fusion surgery was not yet
necessary.
On September 28, 2018 OWCP found that a conflict in the medical opinion evidence
existed between Dr. Kirven, appellant’s treating physician, and Dr. Schwartz, an OWCP second
opinion examiner, regarding whether the conditions of lumbar intervertebral disc disorder with
radiculopathy, lumbar spondylolisthesis, and lumbar spinal stenosis were causally related to the
June 9, 2017 employment injury, and whether the proposed lumbar decompressive laminectomy
at L4-5 with fusion was appropriate and necessary for the accepted employment injury. It referred
appellant to Dr. Mohammad H. Zamani, a Board-certified orthopedic surgeon, for an impartial
medical examination to resolve the conflict in the medical evidence.
In a November 20, 2018 report, Dr. Zamani described the June 9, 2017 employment injury
and reviewed appellant’s medical records. He noted that diagnostic testing did not support a
diagnosis of herniated disc at L4-5 and reported that appellant had a mainly congenital problem of
the spinal cord. Upon examination of appellant’s lumbar spine, Dr. Zamani observed pain on
palpation of the lower lumbar area. Straight leg raise testing in the sitting position revealed some
tightness of the hamstring without pain. Dr. Zamani indicated that appellant no longer suffered
from radiculopathy due to his June 9, 2017 employment injury and; therefore, the requested
surgery was not required.
By decision dated January 11, 2019, OWCP denied modification of the November 2, 2017
decision. It found that the special weight of the medical evidence rested with the November 20,
2018 report of Dr. Zamani, the impartial medical examiner.
On February 13, 2019 appellant requested reconsideration and submitted a January 22,
2019 letter by Dr. Kirven.
By decision dated March 13, 2019, OWCP denied modification of the January 11, 2019
decision.
Appellant filed an appeal with the Board.
On May 15, 2019 appellant underwent lumbar decompression and fusion surgery. The
operative report noted a preoperative diagnosis of degenerative spondylolisthesis at L4-5 and
stenosis at L3 to L5.
By decision dated October 22, 2019, the Board vacated the March 13, 2019 decision and
remanded the case for referral to an impartial medical examiner. It determined that Dr. Schwartz’
August 18, 2018 second opinion report lacked sufficient medical rationale and was not of equal
weight to Dr. Kirven’s reports. Accordingly, the Board found that a new conflict in medical
evidence existed between Dr. Kirven and Dr. Zamani regarding whether the requested lumbar
decompressive and fusion surgery was medically necessary and appropriate to treat his accepted
June 9, 2017 employment injury.
Appellant submitted a March 19, 2019 report by Dr. J Abbott A. Byrd, III, an orthopedic
surgeon, who recounted appellant’s complaints of low back and right lower extremity pain after a
June 9, 2017 employment injury. Upon examination of appellant’s lumbar spine, Dr. Byrd

3

observed mild tenderness in the lumbar spine. Straight leg raise testing was negative. Dr. Byrd
diagnosed lumbar herniation of the nucleus pulposus and lumbar spinal stenosis.
A March 26, 2019 lumbar spine MRI scan report revealed severe central canal narrowing
at L3-4 and L4-5, moderate central canal narrowing at L2-3, mild central canal narrowing at L1-2,
and moderate foraminal stenosis at L3-4 and L4-5.
In subsequent reports dated April 2, June 10, and August 26, 2019, Dr. Byrd continued to
provide postoperative treatment following appellant’s May 15, 2019 surgery. He diagnosed
lumbar herniation of nucleus pulposus and lumbar spinal stenosis. Dr. Byrd reported that
appellant’s symptoms were due to degenerative spondylosis L4-5 with stenosis at L3-4, L4-5. He
also completed a work status note dated June 10, 2019, which indicated that appellant could return
to regular-duty work on June 17, 2019.
In a December 12, 2019 letter, Dr. Byrd recounted that appellant was referred to him for
evaluation of low back and right lower extremity pain since his June 9, 2017 employment injury.
He reported that, when he initially evaluated appellant on March 9, 2019, he noted that appellant’s
symptoms were due to a degenerative condition and L4-5 herniation of nucleus pulposus, requiring
surgical intervention and repair. Dr. Byrd opined that appellant’s symptoms were a direct result
of his June 9, 2017 employment injury and noted that he was asymptomatic prior to the injury. He
requested that the acceptance of appellant’s claim be expanded to include lumbar intervertebral
disc displacement, lumbar spinal stenosis, lumbar radiculopathy, and arthrodesis status.
On December 21, 2019 OWCP referred appellant, along with a SOAF, a copy of the case
record, and a series of questions, to Dr. John Aldridge, a Board-certified orthopedic surgeon, for
an impartial medical examination to resolve the conflict of medical evidence between Dr. Kirven,
appellant’s treating physician, and Dr. Zamani, an OWCP second opinion examiner, regarding
whether the recommended lumbar decompressive and fusion surgery was medically necessary to
treat appellant’s June 9, 2017 employment injury. In an April 14, 2020 report, Dr. Aldridge noted
that he had reviewed the record, including the SOAF. He described the June 9, 2017 employment
injury and discussed the medical treatment that appellant had received. Upon physical
examination, Dr. Aldridge observed normal sensation in the bilateral lower extremities and normal
5/5 muscle strength. He reported that appellant’s low back had a well-healed incision.
Dr. Aldridge indicated that the MRI scan reports demonstrated that appellant had
preexisting severe stenosis secondary to congenital spinal hypoplasia stenosis, severe stenosis at
L3-4 and L4-5, and moderate stenosis at L2-3. He also pointed out that appellant’s anterolisthesis
had significantly progressed over a two-year period. Dr. Aldridge reported: “it appears the
surgical intervention performed by Dr. Byrd was directed at this nontraumatic, atraumatic,
unrelated progression of his spinal listhesis at L4-5, which went from 3 millimeter (mm)
preoperative around the time of injury … to the 7.19 mm progression seen by Dr. Byrd.” He noted
that the progression of appellant’s listhesis was unrelated to the June 9, 2017 employment injury.
Dr. Aldridge further indicated that the treatment directed at appellant’s lumbar spine, including the
L4-5 fusion surgery, “appears to be structurally not caused by the workplace injury of June 9, 2017
and not accelerated by the injury of June 9, 2017.” He opined that appellant sustained a temporary
aggravation of his underlying spinal stenosis due to his June 9, 2017 employment injury.
Dr. Aldridge further explained that the necessity of surgery was not due to the temporary
aggravation, but to the progressive effects of appellant’s severe spinal stenosis.
4

By decision dated April 15, 2020, OWCP denied modification of the January 11, 2019
decision. It found that the special weight of the medical evidence rested with the April 14, 2020
report of Dr. Aldridge, the impartial medical examiner.
LEGAL PRECEDENT
Section 8103(a) of FECA5 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed by or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly compensation.6
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion in
determining whether a particular type of treatment is likely to cure or give relief.7 The only
limitation on OWCP’s authority is that of reasonableness.8
While OWCP is obligated to pay for treatment of employment-related conditions, appellant
has the burden of proof to establish that the expenditures were incurred for treatment of the effects
of an employment-related injury or condition.9 Proof of causal relationship in a case such as this
must include supporting rationalized medical evidence.10 In order for a surgical procedure to be
authorized, appellant must establish that the procedure was for a condition causally related to the
employment injury and that the procedure was medically warranted.11 Both of these criteria must
be met in order for OWCP to authorize payment.12
Abuse of discretion is shown through proof of manifest error, clearly unreasonable exercise
of judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.13
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
5

5 U.S.C. § 8103(a).

6

Id.; see Thomas W. Stevens, 50 ECAB 288 (1999).

7

R.C., Docket No. 18-0612 (issued October 19, 2018); W.T., Docket No. 08-0812 (issued April 3, 2009).

8

D.C., Docket No. 18-0080 (issued May 22, 2018); Mira R. Adams, 48 ECAB 504 (1997).

9

R.M., Docket No. 19-1319 (issued December 10, 2019); J.T., Docket No. 18-0503 (issued October 16, 2018);
Debra S. King, 44 ECAB 203, 209 (1992).
10
K.W., Docket No. 18-1523 (issued May 22, 2019); C.L., Docket No. 17-0230 (issued April 24, 2018); M.B., 58
ECAB 588 (2007); Bertha L. Arnold, 38 ECAB 282 (1986).
11

T.A., Docket No 19-1030 (issued November 22, 2019); Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E.
Benton, 15 ECAB 48, 49 (1963).
12

J.L., Docket No. 18-0990 (issued March 5, 2019); R.C., 58 ECAB 238 (2006); Cathy B. Millin, 51 ECAB 331,
333 (2000).
13

D.S., Docket No. 18-0353 (issued February 18, 2020); E.L., Docket No. 17-1445 (issued December 18, 2018);
L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007); Daniel J. Perea, 42 ECAB 214 (1990).

5

appoint a third physician (known as a referee physician or impartial medical examiner) who shall
make an examination.14 This is called an impartial medical examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.15 When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical examiner for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well-rationalized and based upon a proper factual
background, must be given special weight.16
ANALYSIS
The Board finds that this case is not in posture for decision.
Following the Board’s remand, OWCP properly referred appellant, pursuant to 5 U.S.C.
§ 8123(a), to Dr. Aldridge for an impartial medical examination and opinion in order to resolve
the conflict in the medical opinion evidence between Dr. Kirven, appellant’s treating physician,
and Dr. Zamani, an OWCP second opinion examiner, regarding whether the recommended lumbar
decompressive and fusion surgery was medically necessary to treat appellant’s June 9, 2017
employment injury.
In an April 14, 2020 report, Dr. Aldridge reviewed appellant’s history and provided
examination findings. He indicated that diagnostic studies demonstrated that appellant had
preexisting severe stenosis secondary to congenital spinal hypoplasia stenosis, severe stenosis at
L3-4 and L4-5, and moderate stenosis at L2-3. Dr. Aldridge opined that appellant sustained a
temporary aggravation of his underlying spinal stenosis due to his June 9, 2017 employment
injury. He further indicated that the treatment directed at appellant’s lumbar spine, including the
L4-5 fusion surgery, “appears to be structurally not caused by the workplace injury of June 9, 2017
and not accelerated by the injury of June 9, 2017.”
Dr. Aldridge’s opinion that appellant’s surgery “appears to be” not caused by the June 9,
2017 employment is equivocal and speculative. The Board has held that medical opinions that are
speculative or equivocal in character are of diminished probative value.17 As such, the Board finds
that Dr. Aldridge did not provide adequate medical rationale to explain the basis of his conclusion,
and, therefore, his opinion is insufficient to resolve the conflict in medical evidence.18 In addition,
Dr. Aldridge failed to address appellant’s accepted right-side sciatica condition, as noted in the

14

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
15

20 C.F.R. § 10.321.

16

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

17

D.B., Docket No. 18-1359 (issued May 14, 2019); Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a
physician supporting causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of medical certainty).
18

See T.S., Docket No. 18-1702 (issued October 4, 2019); P.H., Docket No. 16-0654 (issued July 21, 2016); S.R.,
Docket No. 16-0657 (issued July 13, 2016).

6

SOAF. It is therefore unclear whether his opinion was based upon an accurate history.19 The
Board has held that the report of an impartial medical examiner who disregards a critical element
of the SOAF and disagrees with the medical basis for acceptance of a condition is defective and
insufficient to resolve the existing conflict of medical opinion evidence.20 As such, the Board
finds that Dr. Aldridge’s opinion is of insufficient probative value to carry the special weight of
the medical evidence, and the case must be remanded for further development.21
Once OWCP undertakes development of the medical evidence, it must produce medical
evidence that will resolve the relevant issues in the case.22 When it obtains an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and the
impartial medical examiner’s opinion requires clarification or elaboration, OWCP must secure a
supplemental report from the specialist to correct the defect in the original report.23 Therefore, in
order to resolve the continuing conflict in medical opinion evidence, the case will be remanded to
Dr. Aldridge for a supplemental opinion providing medical rationale with regard to whether
appellant’s lumbar decompressive and fusion surgery was medically necessary to treat his June 9,
2017 employment injury. If Dr. Aldridge is unable to clarify or elaborate on his original report or
if his supplemental report is also vague, speculative, or lacking in rationale, OWCP shall refer
appellant, together with a SOAF and a list of specific questions, to another impartial medical
examiner in the appropriate field of medicine to resolve the issue. Following this and any other
further development as deemed necessary, OWCP shall issue a de novo decision on appellant’s
requested lumbar decompression and fusion surgery.
CONCLUSION
The Board finds that this case is not in posture for decision.

19

Medical reports must be based on a complete and accurate factual and medical background. See J.R., Docket
No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).
20

See W.F., Docket No. 18-0653 (issued September 26, 2019); V.C., Docket No. 14-1912 (issued
September 22, 2015).
21

F.K., Docket No. 19-1804 (issued April 27, 2020).

22

T.K., Docket No. 20-0150 (issued July 9, 2020); T.C., Docket No. 17-1906 (issued January 10, 2018).

23

B.J., Docket No. 18-1186 (issued July 9, 2019); A.R., Docket No. 12-0443 (issued October 2, 2012); Nancy
Lackner (Jack D. Lackner), 40 ECAB 232 (1988); Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 17, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

